Citation Nr: 1126649	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial evaluation for lumbar strain with degenerative disc disease, rated 10 percent disabling prior to August 27, 2007 and 20 percent disabling from that date.  

2.  Entitlement to an initial compensable evaluation for hypertension.  

3.  Entitlement to an initial compensable evaluation for status post repair, flexor tendon, left little finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1984 to August 2004.  

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
In an October 2007 rating decision, the RO granted a 20 percent rating for lumbar strain with degenerative disc disease, effective August 27, 2007.  The Veteran continued his appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded these claims in April 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in May 2010.  


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation for lumbar strain with degenerative disc disease.  

2.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable evaluation for hypertension.  

3.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable evaluation for status post repair, flexor tendon, left little finger.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for lumbar strain with degenerative disc disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial compensable evaluation for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial compensable evaluation for status post repair, flexor tendon, left little finger.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

As noted, the RO has assigned a 10 percent disability rating for lumbar strain with degenerative disc disease prior to August 27, 2007, and a 20 percent disability rating from that date, as well as zero percent disability ratings for hypertension and status post repair, flexor tendon, left little finger.  In correspondence received in September 2010, the Veteran expressed satisfaction with the disability ratings assigned.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of increased initial disability ratings for lumbar strain with degenerative disc disease, hypertension and status post repair, flexor tendon, left little finger.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and the issues of entitlement to increased initial disability ratings for lumbar strain with degenerative disc disease, hypertension and status post repair, flexor tendon, left little finger are dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


